Citation Nr: 0601876	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  04-33 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to March 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).

Procedural history

In November 2003, the RO received the veteran's claim of 
entitlement to service connection for PTSD.  The May 2004 
rating decision denied the claim, and he appealed.  

The veteran presented testimony before the undersigned 
Veterans Law Judge (VLJ) at the RO in September 2005.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.  

Clarification of issue on appeal

The Board observes that the veteran was previously granted 
service connection for conversion reaction in an April 1973 
rating decision.  A September 1982 rating decision, however, 
recharacterized the veteran's disability as "anxiety 
disorder with conversion and explosive features" and severed 
service connection.  The Board subsequently denied the 
veteran's request to restore service connection for what was 
again recharacterized as "psychoneurosis" in a September 
1983 decision.  

Although the Board's September 1983 decision in effect denied 
service connection for psychoneurosis, such is a distinct 
claim from current one of entitlement to service connection 
for PTSD.  The veteran's service connection claim for PTSD is 
a new claim, and not a claim to reopen the previous severance 
of service connection for psychoneurosis.  See Patton v. 
West, 12 Vet. App. 272 (1999) [holding that the appellant's 
PTSD claim was an original claim, and not a claim to reopen a 
prior denial of service connection for a nervous condition]; 
see also Samuels v. West, 11 Vet. App. 433 (1998) [finding 
that a request to reopen a nervous disorder claim and a claim 
for PTSD are not the same claim].

For these reasons, the Board's discussion will be limited to 
the issue of service connection for PTSD, without regard for 
any other psychiatric disability the veteran may have.


FINDINGS OF FACT

1.  During his military service, the veteran did not engage 
in combat with an enemy.  He did not serve in the Republic of 
Vietnam.

2.  The record does not include credible supporting evidence 
verifying the occurrence of the veteran's claimed in-service 
stressors.


CONCLUSION OF LAW

PTSD was not incurred as a result of the veteran's active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for PTSD.  He 
essentially contends that various stressful events in Vietnam 
resulted in this claimed condition.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  


Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 
1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the August 2004 statement of the case (SOC) of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, letters were sent to the veteran in 
February and April 2004 which were specifically intended to 
address the requirements of the VCAA.  The February 2004 
letter from the RO specifically notified the veteran that to 
support a claim for service connection, the evidence must 
show "[a]n injury in military service or a disease that 
began in or was made worse during military service, or an 
event in service causing injury or disease;" a "current 
physical or mental disability;" and a "relationship between 
your current disability and an injury, disease, or event in 
military service."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the April 
2004 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records held by any 
Federal agency" including "medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by any Federal agency" including records from "State 
or local governments, private doctors and hospitals, or 
current or former employers."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The February 2004 letter notified the veteran that he "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, this letter instructed the veteran to "provide 
the names of any non VA medical facilities and their complete 
addresses who may have treated you for your disability.  We 
will request these medical records in support of your claim" 
(emphasis in original).  With respect to VA treatment 
records, the veteran was asked to supply the "names and 
locations of any VA medical facilities who may have treated 
you . . . [w]e will request these medical records in support 
of your claim" (emphasis in original).  Attached to the 
February 2004 letter was a PTSD questionnaire which the 
veteran was asked to complete and return in order to provide 
the RO with a detailed account of his alleged in-service 
stressors.

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The April 2004 letter included notice that "[i]f there is 
any other evidence or information that you think will support 
your claim, please let us know . . . [i]f the evidence is in 
your possession, please sent it to us."  The Board believes 
that this request substantially complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of his claim (by 
the May 2004 rating decision).  Therefore, there is no 
prejudice to the veteran in proceeding to consider these 
claims on the merits.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical and personnel 
records, extensive private treatment records, VA treatment 
records, and the reports of multiple VA examinations.  The 
veteran and his representative have not identified any 
outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and presented 
testimony at a personal hearing before the Board in September 
2005.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.



Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may also be granted for disability shown after service, when 
all of the evidence, including that pertinent to service, 
shows that it was incurred in service.  38 C.F.R. § 3.303(d) 
(2005); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Specific criteria to establish service connection for PTSD

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in service stressors.  See 38 C.F.R. § 3.304(f) 
(2005); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2005).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  
Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2005).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99, 65 Fed. Reg. 6257(2000).  
Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen, 10 
Vet. App. at 142.

Analysis

As noted above, service connection for PTSD requires that 
three elements be present: (1) medical evidence diagnosing 
PTSD; (2) combat status or credible supporting evidence that 
the claimed in-service stressors actually occurred; and (3) a 
medical nexus between (1) and (2).  See 38 C.F.R. § 3.304(f) 
(2005).

In the instant case, the veteran has multiple PTSD diagnoses, 
each of which relate his current symptomatology to various 
stressful events in service.  Therefore, for the purposes of 
this decision, elements (1) and (3) of 38 C.F.R. § 3.304(f) 
have been met.  The crucial element in this case is element 
(2), relating to in-service stressors.  

The Board notes at the outset that the veteran did not 
receive any decorations or awards indicative of combat 
status, and his service personnel and medical records are 
negative for any indication of combat status or combat 
injuries.  The veteran's military occupational specialty 
(MOS) was that of a motor vehicle driver, a specialty which 
is not ordinarily associated with combat.

The Board accordingly finds that combat status has not been 
demonstrated in this case.  Since combat status has not been 
demonstrated, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressors.  
See Moreau, supra.  Therefore, to substantiate the claim, the 
record must contain service records or other credible 
evidence which supports and does not contradict the veteran's 
testimony.  

The veteran has identified two stressors, both of which 
center around his alleged service in Vietnam.  First, the 
veteran contends that the passenger of a truck he was driving 
was shot and killed by sniper fire.  Second, the veteran 
alleges that he was assigned to moving body bags onto trucks 
and placing bodies into coffins.  He has contended that both 
incidents took place within the Republic of Vietnam.  

Review of the record, however, reveals that the veteran had 
no Vietnam service.  The veteran's service personnel records 
contain no mention of combat or service in Vietnam.  Sea and 
air travel embarkation slips contain no mention of deployment 
to Vietnam and a list of "combat history" and 
"expeditions" contains no entries.  The veteran's 
chronological record of duty stations also fails to reflect 
any service in Vietnam or any other hostile area.  Moreover, 
the veteran's DD Form 214 does not include not only medals 
indicative of combat, but also any medals indicative of 
Vietnam service.

The veteran himself has been less than specific regarding the 
circumstances of his alleged Vietnam service.  When asked in 
a February 1983 RO hearing if he was ever in combat, the 
veteran responded, "[a]s far as I know I don't know . . . I 
can't remember."  See RO hearing transcript, at 6.  When 
asked if he served in Vietnam, the veteran responded, "I'm 
pretty sure I did."  Id.  

At his September 2005 Board hearing, the veteran was equally 
vague.  He reported not remembering what port he left from to 
travel to Vietnam, and indicated that he only knew he was in 
that country when allegedly passing a sign which read 
"Welcome [to] Saigon."  See Board hearing transcript, at 3, 
8.  Even the veteran's representative conceded in an April 
2005 statement that "there is no evidence of the claimant 
having served in the Republic of Vietnam."  See April 2005 
Representative Statement, at 2.

Given the lack of any corroborating evidence of the veteran's 
alleged in-service stressors or of his purported Vietnam 
service, the second element of 38 C.F.R. § 3.304(f) has not 
been satisfied and the veteran's claim fails on this basis.  
Moreover, given the lack of any objective evidence of 
participation in combat or of Vietnam service in the 
veteran's military records, coupled with the veteran's own 
vague and equivocal account of his Vietnam experiences, the 
Board finds his statements in this regard to be inherently 
incredible and utterly lacking in probative value.  

The Board observes in passing that this case is somewhat 
similar to Samuels v. West, 11 Vet. App. 433, 436 (1999) 
[where a veteran sought service connection for post- 
traumatic stress disorder, based upon multiple stressors 
occurring during "combat" in Vietnam, and the record clearly 
showed he had never served in Vietnam, no presumption of 
credibility attached to his statements of his in-service 
claimed stressors].  Here, unlike in Samuels, there is no 
presumption of credibility.  In any event, the Board 
discounts the veteran's statements as unbelievable. 

A preponderance of the evidence being against the claim, 
service connection for PTSD is not warranted.  The benefit 
sought on appeal is accordingly denied.




ORDER

Service connection for PTSD is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


